                Case 2:21-cv-00297-TSZ Document 11 Filed 03/25/21 Page 1 of 1




 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5      HEIDI L. DAVIS,

                             Plaintiff,
 6
           v.                                           C21-297 TSZ
 7
        COMENITY BANK, erroneously sued                 ORDER
 8
        as ULTA BEAUTY ,
 9                           Defendant.
10
            The parties having advised the Court that this matter has been resolved, see Notice
11
     of Settlement, docket no. 8, and it appearing that no issue remains for the Court’s
12
     determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record and to
18
     plaintiff pro se Heidi L. Davis at 4924 129th Street NE, Marysville, WA 98271.
19
            IT IS SO ORDERED.
20
            Dated this 25th day of March, 2021.
21

22                                                    A
                                                      Thomas S. Zilly
23
                                                      United States District Judge
     ORDER - 1
